Exhibit 10.17

CONFORMED COPY

THIRD AMENDMENT TO THE SERIES 2003-2 SUPPLEMENT

This THIRD AMENDMENT (this “Amendment”), dated as of May 9, 2007 amends the
Series 2003-2 Supplement (the “Series 2003-2 Supplement”), dated as of March 6,
2003, as amended by the First Amendment thereto, dated as of June 3, 2004 and
the Second Amendment thereto, dated as of December 23, 2005, and is between AVIS
BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a special purpose limited liability company established
under the laws of Delaware (“ABRCF”) and THE BANK OF NEW YORK TRUST COMPANY,
N.A. (as successor in interest to The Bank of New York), a national banking
association, as trustee (in such capacity, the “Trustee”) and as agent for the
benefit of the Series 2003-2 Noteholders and the Surety Provider (in such
capacity, the “Series 2003-2 Agent”), to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as amended,
modified or supplemented from time to time, exclusive of Supplements creating a
new Series of Notes, the “Base Indenture”). All capitalized terms used herein
and not otherwise defined herein shall have the respective meanings provided
therefor in the Definitions List attached as Schedule I to the Base Indenture
(as amended through the date hereof) or the Series 2003-2 Supplement, as
applicable.

WITNESSETH:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2003-2 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2003-2 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2003-2
Supplement and the Base Indenture on behalf of the Series 2003-2 Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2003-2 Agent and the Surety
Provider to, and, upon the effectiveness of (i) this Amendment and (ii) the
letter (the “Consent Letter”), dated as of the date hereof, among ABRCF and the
Surety Provider, ABRCF, the Trustee, the Series 2003-2 Agent and the Surety
Provider have agreed to, amend certain provisions of the Series 2003-2
Supplement as set forth herein;

WHEREAS, the parties desire to amend the Series 2003-2 Supplement (1) to
increase the Series 2003-2 Maximum Non-Program Vehicle Percentage and (2) to
reflect the name change of certain entities; and

WHEREAS, ABRCF has requested the Trustee, the Series 2003-2 Agent and each
Noteholder to, and, upon this Amendment becoming effective, ABRCF, the Trustee,
the Series 2003-2 Agent and the Surety Provider voting as the sole Noteholder
have agreed to, amend certain provisions of the Series 2003-2 Supplement as set
forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed:

1. The Series 2003-2 Supplement is hereby amended by (i) replacing the term
“Cendant Car Rental Group, LLC” with “Avis Budget Car Rental, LLC”,
(ii) replacing the term “CCRG” with “ABCR”, (iii) replacing the term “Cendant
Rental Car Funding (AESOP) LLC” with “Avis Budget Rental Car Funding (AESOP)
LLC”, and (iv) replacing the term “CRCF” with “ABRCF” in each place such terms
appear.

2. The following defined term, as set forth in Article I(b) of the Series 2003-2
Supplement, is hereby amended and restated in its entirety as follows:

“Series 2003-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 60%; provided that the Series 2003-2 Maximum Non-Program Vehicle
Percentage shall be increased by a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Redesignated Vehicles
manufactured by each Bankrupt Manufacturer and each other Manufacturer with
respect to which a Manufacturer Event of Default has occurred and leased as of
such date under the AESOP I Operating Lease or the Finance Lease as of such date
and the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the Leases as of such date.

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2003-2 Supplement.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee and (iv) the Surety
Provider, as the Requisite Noteholders, shall have executed the Consent Letter
consenting hereto.

5. From and after the Amendment Effective Date, all references to the Series
2003-2 Supplement shall be deemed to be references to the Series 2003-2
Supplement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:   /s/: Karen C.
Sclafani   Name:   Karen C. Sclafani   Title:  

Executive Vice President and

Assistant Secretary

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and Series 2003-2 Agent By:
  /s/: Marian Onischak   Name:   Marian Onischak   Title:   Vice President